DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cornelison on 3/26/2021.
The application has been amended as follows: 
Claims 42 and 56 have been canceled.
Claim 47 read “the micro-resonator),” in line 11 and has been amended to read   -----the micro-resonator, -----. 
Claim 48 read “Method according to claim 48, ” in line 1 and has been amended to read ---- Method claim according to claim 46, -----.
Allowable Subject Matter
Claims 30, 32-41, 43-55 and 57-60 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 30, 46 and 60 are allowed based on applicant’s arguments submitted 3/9/2021. In particular, see page 12, third paragraph through page 13 final paragraph and page 14, final paragraph.  The remaining claims are allowed due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Michael Carter/Primary Examiner, Art Unit 2828